Citation Nr: 0330892	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 14, 
1961, to July 22, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board notes that, on his substantive appeal received in 
June 2002, the veteran requested to testify at a hearing 
before a Member of the Board at the RO.  However, in an 
August 2002 signed statement, the veteran withdrew his 
request for a hearing.


FINDING OF FACT

1.  The veteran served in the U.S. Army from August 14, 
1961, to July 22, 1964, and did not have active military, 
naval, or air service during a period of war.

2.  None of the veteran's active service was in the Republic 
of Vietnam.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for entitlement to a permanent and total disability rating 
for pension purposes.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify and 
assist a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Although the appellant is ultimately seeking a permanent and 
total rating for purposes of entitlement to non-service-
connected disability pension, the Board does not reach the 
issue of the veteran's degree of disability in this appeal.  
The matter of whether he is basically eligible to receive 
pension is currently before the Board on appeal.  Unlike 
many questions subject to appellate review, the issue of 
whether the appellant has basic eligibility for non-service-
connected pension has, by its very nature, an extremely 
narrow focus.  We note that this case turns upon a legal 
matter pertaining to the status conferred by the veteran's 
service, and that medical records, examination reports, and 
the like are not pertinent to the present decision.

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the 
claimant is not entitled to the benefit as a matter of law.  
38 C.F.R § 3.159(d).  In fact, the U.S. Court of Appeals for 
Veterans Claims (hereinafter referred to as the CAVC) has 
held, in another case wherein the issue was whether the 
veteran had qualifying service for pension purposes, that 
"because the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable."  Mason v. Principi, 16 Vet. App. 129, 132 
(2002) citing Smith v. Gober, 14 Vet. App. 227 (2000) 
(holding that VCAA did not affect Federal statute that 
prohibits payment of interest on past due benefits), aff'd, 
281 F.3d 1284 (Fed. Cir. 2002).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Consequently, the Board 
concludes that there is no further action needed under the 
VCAA.

Moreover, the Board notes that the RO, in the May 2002 
statement of the case, set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  

II.  Factual Background

In April 2002, the RO received the veteran's claim for a 
permanent and total disability rating for pension purposes.  
His Report of Transfer or Discharge (DD Form 214) indicates 
that he had active military service from August 14, 1961, to 
July 22, 1964, in the U. S. Army and that he had nearly 
three years of foreign service during that time.

In his claim, the veteran reported that, from March 1962 to 
March 1963, he was stationed in Thailand and built landing 
strips for B-52 bombers employed in the Vietnam War.  He 
indicated that during that time he was treated for malaria 
in Korat, Thailand.  The veteran also noted that he receives 
Social Security Administration (SSA) disability benefits.

In his May 2002 notice of disagreement, the veteran 
contended that he was eligible for non-service-connected 
pension based upon his service in Thailand from 1962 to 1963 
when he was a military advisor, lived in the jungle, and 
built refueling landing strips for U.S. warplanes.  In his 
substantive appeal received in April 2002, the veteran 
stated that the issue was whether the time he spent in 
Thailand was part of the Vietnam era, and maintained that 
the only reason troops were in Thailand at that time was to 
establish stations through Cambodia to Vietnam.

III.  Analysis

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities that are not the result of the veteran's 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2003).

The law recognizes as Vietnam era wartime service the period 
from February 28, 1961, to May 7, 1975, for veterans who 
served in the Republic of Vietnam during that time period; 
and from August 5, 1964, to May 7, 1975, for all other 
veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2.  

The veteran's DD Form 214 shows that he had active duty from 
August 14, 1961, to July 22, 1964.  There is no document of 
record showing service in the Republic of Vietnam.  In his 
original claim and in his July 1998 notice of disagreement, 
the veteran maintained that he was eligible for non-service-
connected pension based upon his service in Thailand from 
1962 to 1963, where he was stationed as a military advisor.  

In his substantive appeal received in June 2002, the veteran 
said the question was whether the time he spent in Thailand 
was part of the Vietnam era.  However, as noted above, the 
statutes specifically describes the Vietnam era wartime 
service as the period from February 28, 1961, to May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that time period; and from August 5, 1964, to May 7, 
1975, for all other veterans of the Vietnam era.

The Board recognizes and appreciates the veteran's honorable 
and valuable service to the Nation prior to the officially 
recognized start of the Vietnam War but, nevertheless, we 
are bound by statutes enacted by the U.S. Congress that 
describe Vietnam era wartime service.  Here, the veteran did 
not serve in the active military, naval, or air service 
during a period of war, or in Vietnam during the dates 
specified above, and he is not eligible to receive pension 
benefits under the provisions of 38 U.S.C.A. § 1521.

In order for an appellant's claim to be referred by the 
rating board to the Adjudication Officer under 38 C.F.R. § 
3.321(b)(2) for rating consideration, the evidence of record 
must establish basic pension eligibility.  As noted above, 
the veteran does not have qualifying service for pension 
benefits under the provisions of 38 U.S.C.A. § 1521, or the 
laws and regulations defining service qualifying for such 
benefits.  As such, a referral of his claim is inapplicable.

For these reasons, the Board finds that the veteran does not 
meet the basic eligibility requirements for non-service-
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. at 430, the 
CAVC held that, where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.

In this case, the veteran lacks basic legal eligibility for 
non-service-connected pension benefits, due to non-
qualifying service for that specific benefits program.  
Accordingly, entitlement to non-service-connected pension 
benefits is not warranted, and the veteran's claim must be 
denied.


ORDER

Basic eligibility for non-service-connected disability 
pension benefits is not established, and the appeal is 
denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



